DETAILED ACTION
This Office Action is responsive to application number 17/025,883 FLUSH TOILET, filed on 99/18/2020. Claims 1-8 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toto Ltd (JP 2009-002075 A) in view of Lixil Corp (JP 2013-028965 A).

Regarding claim 1 Toto shows a flush toilet (1) for flushing and discharging waste with flush water, the flush toilet comprising: a toilet main body (2) including a bowl (12) configured to receive waste, a rim portion (shown near 4) 5formed on a top edge of the bowl, and a discharge trap (14) configured to discharge the waste in the bowl; 
and a tank device (at 20) configured to supply flush water to the toilet main body, the tank device being provided behind the toilet main body (Fig. 3), wherein the tank device includes 10a water supply part (70, 80) configured to supply the flush water that is supplied from a water supply source (34), a storage tank main body (20) provided behind the toilet main body, above a floor surface (Fig. 1-3), a small tank (at 86) that is 
Toto shows a controller (62) configured to control the water supply part and a drive unit of the pump based on the water level detected by the float switch (Fig. 3), and 25a collision part (46) provided inside the storage tank main body, the flush water supplied from the small tank being colliding against the collision part, the collision part being configured to cause the flush water after collision to fall onto a water surface on a side of the float switch in the storage tank main body (the washing water supplied at 43 collides with the upper portion of 46 and the subsequent water would flow water on the water surface on a side of the float switch).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishimaru et al. (US Pub. 2017/0089052) shows a water tank that has both left and right sides. Kitamura et al. (US Pub. 2013/0291297) shows the general state of the art of a flush toilet with a tank at the back of the device and above the floor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 








/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/28/2022